Case 3:19-cv-00637-MAS-LHG Document 40-10 Filed 12/14/20 Page 1 of 11 PageID: 363




                                                                           E

                                                                           X

                                                                           H

                                                                            I

                                                                           B

                                                                            I

                                                                            T



                                                                           G


                              Exhibit “G”
Case 3:19-cv-00637-MAS-LHG Document 40-10 Filed 12/14/20 Page 2 of 11 PageID: 364

     JOSHUA NORVELL                                                July 30, 2020
     MICROBILT vs BAIL INTEGRITY SOLUTIONS                                     1

 1               UNITED STATES DISTRICT COURT
                            for the
 2                  District of New Jersey

 3

 4    MICROBILT CORPORATION

 5         Plaintiff,

 6    v.                                      Civil Action No:
                                              3:19-CV-00637
 7    BAIL INTEGRITY
      SOLUTIONS, INC.,       et al,
 8
           Defendants.
 9

10

11                      REMOTE DEPOSITION OF

12                         JOSHUA NORVELL

13

14                   Thursday, July 30, 2020

15                             9:29 a.m.

16

17                  Asheville, North Carolina

18

19

20             Terry L. Bradley, Court Reporter

21

22



     ^ ESQUIRE                                             800.211.DEPO (3376)
                                                           EsquireSolutions. com
Case 3:19-cv-00637-MAS-LHG Document 40-10 Filed 12/14/20 Page 3 of 11 PageID: 365

     JOSHUA NORVELL                                                 July 30, 2020
     MICROBILT vs BAIL INTEGRITY SOLUTIONS                                     11

 1    Asheville, but that was a little bit

 2     short-lived.            Times got a little rough for the

 3    company, and so then I ended up getting the job

 4    at Bail Integrity probably 6 months after

 5    graduating.

 6          Q.      Were you laid off from the company?

 7    Or did you quit?

 8          A.      Urn, so I was

 9                  I was offered a new opportunity

10    probably 2 weeks prior to the separation that

11    happened to go back to being a full-time bail

12    bondsman.        I was the Director of Human

13    Resources, but I took that probably 2 weeks

14    2 or 3 weeks -- prior to us leaving.                 Yeah.

15          Q.      Okay.             And how did you end up at

16    Bail Integrity?

17          A.      Urn, so, you know, they had --

18                  When I started Mr. Shirah had just

19    acquired the company, and they were needing

20    some help with like reporting and just random

21    odds and ends to kind of get the office going.

22     I think that was in like April or May of 2017.


                                                            800.211.DEPO (3376)
                   DEPOSITION SOLUTIONS                     EsquireSolutions. com
Case 3:19-cv-00637-MAS-LHG Document 40-10 Filed 12/14/20 Page 4 of 11 PageID: 366

     JOSHUA NORVELL                                                July 30, 2020
     MICROBILT vs BAIL INTEGRITY SOLUTIONS                                   12
 1         Q.      Do you know who Mr. Shirah acquired

 2     the company from?

 3         A.      All I know is it was priorly he was

 4     like the Director of Operations prior for a

 5    different surety company that was in South

 6    Carolina.

 7         Q.       Is that Lion Surety?

 8         A.      Yes.     Yes.    Lion Surety.

 9         Q.      Okay.     Did Mr. Woody ever work at

10    Lion Surety?

11         A.      Yes, he did.

12         Q.      And when you joined Bail Integrity

13    approximately how many people worked there?

14         A.      Probably about 10 to 15.

15         Q.      And what is the name of the company

16    where you work right now?

17         A.       828 Bail Bonds.

18         Q.      And how many people work there?

19         A.      Urn, so we're not like a corporate

20    office.     So we've got probably about I'd say at

21     least 50 agents that operate as 828, and then

22    probably close to 50 that are operating under a


     @ ESQUIRE                                             800.211.DEPO (3376)
                                                           EsquireSolutions. com
Case 3:19-cv-00637-MAS-LHG Document 40-10 Filed 12/14/20 Page 5 of 11 PageID: 367

     JOSHUA NORVELL                                                 July 30, 2020
     MICROBILT vs BAIL INTEGRITY SOLUTIONS                                    13

 1    different business name, but just go through

 2    us.

 3          Q.      So the agents are independent

 4    contractors?

 5          A.      Yes, they are.

 6          Q.      Are they called consultants or

 7     independent contractors?

 8          A.      They're all 1099 independent

 9    contractors.

10          Q.      Do you have any W-2 employees?

11          A.      You have me.          I think I'm one of our

12    only --

13                  Well, we've got like one other.

14    She's our risk girl.

15          Q.      And when you started at Bail

16    Integrity were most of the employees 1099

17    employees or were they W-2?

18          A.      I'm not too sure.          You know, even

19    with my role in human resources I didn't deal

20    with payroll or anything like that.                That was

21    Brian Shirah.              But I'd say, you know, probably

22    maybe half and half at that point.


                                                           800.211.DEPO (3376)
                   DEPOSITION SOLUTIONS                    EsquireSolutions. com
Case 3:19-cv-00637-MAS-LHG Document 40-10 Filed 12/14/20 Page 6 of 11 PageID: 368

     JOSHUA NORVELL                                                  July 30, 2020
     MICROBILT vs BAIL INTEGRITY SOLUTIONS                                      34

 1     explain in detail.”                Is that your handwriting?

 2         A.      No,         sir.

 3         Q.       Mr. Woody indicated that that was

 4    his handwriting, and he read it to us

 5    yesterday.         Do you recognize that handwriting

 6     as his handwriting?

 7         A.       It looks like it.

 8         Q.       Okay.             And does this to you look

 9     like a true and accurate copy of the Letter of

10     Intent submitted by Bail Integrity to MicroBilt

11     as part of the application to use MicroBilt

12     services?

13                  MR. HILLIARD:             Objection to the

14     form.    Lack of foundation.

15                  MR. JACOBOVITZ:             You may answer.

16                  THE WITNESS:             Yes.   I'm not sure.     I

17     don't recall much of the documentation that

18    went through, but yes.

19                  MR. JACOBOVITZ:             Okay.   If we could

20     go down, Lindsey.

21     BY MR. JACOBOVITZ:

22         Q.       Sir, do you see the signature on the


                                                             800.211.DEPO (3376)
                   DEPOSITION SOLUTIONS                      EsquireSolutions. com
Case 3:19-cv-00637-MAS-LHG Document 40-10 Filed 12/14/20 Page 7 of 11 PageID: 369

     JOSHUA NORVELL                                                Juiy 30, 2020
     MICROBILT vs BAIL INTEGRITY SOLUTIONS                                    50

 1    who

 2                 I don't know if he really dealt much

 3    with e-mails.       He was more like the phone guy

 4     for issuing new phones and keeping our ring

 5     central for the bail bond calls.             But I think.

 6     if any, you know, he might have had access to

 7     set up e-mails too.

 8          Q.     Did Bail Integrity have any

 9     safeguards in place to make sure that only

10     those individuals could access MDV?

11          A.     I'm not sure.        I would say probably.

12    no.

13          Q.     Did Bail Integrity provide any

14    guidance to its employees that used MDV to

15    ensure compliance with the Fair Credit

16    Reporting Act?

17          A.     I don't really think --

18                 While I was there, I don't recall

19    MDV being used through MicroBilt.

20          Q.     Are you aware of whether Bail

21     Integrity ever used MicroBilt services for any

22    purpose other than what was stated in the


     ^ ESQUIRE                                             800.211.DEPO (3376)
                                                           EsquireSolutions. com
Case 3:19-cv-00637-MAS-LHG Document 40-10 Filed 12/14/20 Page 8 of 11 PageID: 370

     JOSHUA NORVELL                                                July 30, 2020
     MICROBILT vs BAIL INTEGRITY SOLUTIONS                                    51

 1    Letter of Intent in the access application?

 2          A.      I'm not aware.

 3          Q.      Did you personally ever use the

 4    Mobile Device Verification service?

 5          A.      No, sir.

 6          Q.      Were Bail Integrity employees told

 7    not to use MicroBilt services?

 8          A.      I don't really remember a

 9    conversation being taken about to use it or to

10    not use it unfortunately.

11          Q.      Did you ever sell pings to third

12    parties?

13         A.       No, sir.

14          Q.      Do you know anyone at Bail Integrity

15    who did?

16         A.       No, sir.

17          Q.      Did you hear any rumors ever of

18    anyone who was doing that?

19         A.       So when after we had left, you know,

20    probably like 4 or 5 months later on a social

21    media group, that article about the selling the

22    phone pings for $300 to a bounty hunter or


     @ ESQUIRE                                             800.211.DEPO (3376)
                                                           EsquireSolutions. com
Case 3:19-cv-00637-MAS-LHG Document 40-10 Filed 12/14/20 Page 9 of 11 PageID: 371

     JOSHUA NORVELL                                                July 30, 2020
     MICROBILT vs BAIL INTEGRITY SOLUTIONS                                    67

 1    licensing classes?

 2         A.       No, sir.

 3          Q.      Do you know who Allen Hart is?

 4         A.       No, sir.

 5          Q.      Okay.    Sir, when did you leave Bail

 6    Integrity?

 7         A.       Um, it was probably the second week

 8    of September.

 9          Q.      Of what year?

10         A.       2018 .

11          Q.      And why did you leave?

12         A.       Um, because my --

13                  Both of my parents decided that they

14    were parting with Bail Integrity, and you know,

15    that kind of just meant I would feel awkward

16    there, so I just decided to go with them.

17         Q.       What is your mother's name?

18         A.       Wendy Ward.

19         Q.       Okay.    And would you call this a

20    friendly split?

21         A.       So, on my part, yeah.          I know, you

22    know, Brian's really mad about it, but I


     ^ ESQUIRE                                             800.211.DEPO (3376)
                                                           EsquireSolutions. com
Case 3:19-cv-00637-MAS-LHG Document 40-10 Filed 12/14/20 Page 10 of 11 PageID: 372

     JOSHUA NORVELL                                                  July 30, 2020
     MICROBILT vs BAIL INTEGRITY SOLUTIONS                                     99

 1     company safeguards that were put in place to

 2     prevent the unauthorized use or improper use of

 3     the Mobile Device Verification software.                 Do

 4     you recall that?

 5             A.       Yes, sir.

 6             Q.      And I wrote down your answer because

 7     I wanted to ask you about it.             Your testimony

 8     was :        I would say probably, no.

 9                     Are you certain that there were no

10     safeguards put in place?

11             A.       I'm not certain.     But if there were,

12     it wasn't something that I was aware of.

13             Q.      Did Mr. Shirah ever tell you to do

14     anything that you considered to be improper or

15     unauthorized in connection with the Mobile

16     Device Verification software?

17             A.      No, sir.

18             Q.      Did he ever tell you that the

19     company was involved in any way with selling

20     unlawful pings or selling pings for unlawful

21     purposes?

22             A.      No, sir.


     ^ ESQUIRE                                              800.211.DEPO (3376)
                                                            EsquireSolutions. com
Case 3:19-cv-00637-MAS-LHG Document 40-10 Filed 12/14/20 Page 11 of 11 PageID: 373

                                                                    l. .1. . r\r\
     JOSHUA NORVELL                                                 juiy v3u,
     MICROBILT vs BAIL INTEGRITY SOLUTIONS                                          100
 1          Q.      And you're not aware of any facts to

 2     indicate that he did so, correct?

 3          A.      No, sir.

 4          Q.      Or that he had knowledge that anyone

 5     in the company was actually doing so, correct?

 6          A.      No, sir.

 7          Q.      And you don't know if this sale of

 8     this ping that actually occurred that you told

 9    us you read about in the Motherboard article,

10    you don't know who did that?

11          A.      I have no

12                  I couldn't pinpoint it to one exact

13    person.

14          Q.      When you left Bail Integrity in the

15    middle of September of 2018, you told us that

16    you physically took your laptop with you the

17     day you left, correct?

18          A.      Yes .

19          Q.      On the day you left the company had

20    you done anything to wipe any of the

21     information or try and wipe or delete anything

22     from that laptop?



     @ ESQUIRE                                              800.211.DEPO (3376)
                                                            EsquireSolutions. com
